Citation Nr: 0007000	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98 14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial evaluation for the veteran's 
service-connected osteoarthritis of the lumbar spine, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1944 to December 
1945.  This appeal arises from a May 1998 rating decision of 
the Columbia, South Carolina, Regional Office (RO) which 
granted service connection for osteoarthritis of the lumbar 
spine.  This award was based on a Board of Veterans' Appeals 
(Board) decision issued in March 1998.  The service-connected 
lumbar spine disability was evaluated as 10 percent 
disabling, effective January 31, 1992.  This evaluation was 
appealed by the veteran.

In a decision of March 1998, the Board confirmed the 30 
percent rating assigned the service-connected right knee 
disability, status post replacement, with arthritis, and 
assigned a separate 20 percent rating for instability of the 
right knee.  While initially the RO incorrectly listed the 
separate rating as 10 percent for "arthritis," corrective 
action was later taken to reflect the Board's favorable 
action.  The veteran has written that he disagrees with the 
"10 percent" rating assigned for arthritis of the right 
knee.  The Board points out, for his benefit, that currently 
his right knee has 2 separate evaluations:  30 percent for 
replacement and arthritis; and 20 percent for instability.  
In the event he is dissatisfied with these ratings, he is 
invited to file a claim for increase.

Finally, the service representative has raised the issue of 
entitlement to a claim for a total rating due to individual 
unemployability, asserting that the veteran, who is 
unemployed, meets the schedular criteria of 60 percent for 
the assignment of such rating (disability affecting a single 
body system) pursuant to the provisions of 38 C.F.R. § 4.16 
(a) (1999).  This matter has not been developed for appellate 
review and is referred to the attention of the RO for 
appropriate action.  


REMAND

The last U. S. Department of Veterans Affairs (VA) orthopedic 
examination of record to evaluate the veteran's service-
connected low back disability was conducted in August 1998.  
Regarding the range of motion in the veteran's lumbar spine, 
the examiner wrote the following:

Active range of motion of the lumbar 
sacral spine is limited in flexion 
secondary to pain.

The actual measurements of this motion were not provided.  
Without such medical findings, the Board is unable to 
evaluate this disorder under the criteria found at 38 C.F.R., 
Part 4, Diagnostic Code 5292 (1999) (limitation of motion in 
the lumbar spine).  According to the U. S. Court of Appeals 
for Veterans Claims (Court), the regulations at 38 C.F.R. 
§§ 4.40, 4.45, allow increased evaluation of a joint 
disability evidencing increased severity resulting from pain 
on motion, fatigability, and/or repetitive use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1994).  As the examiner of August 
1998 has determined that the veteran has limitation of motion 
in the lumbar spine due to pain, another medical examination 
is required in order to determine this limitation measured in 
degrees.

In its March 1998 decision, the Board granted service-
connection for a low back disorder.  Review of the record 
reveals that in addition to arthritis of the lumbar spine, 
which has existed, according to the record, for several 
decades, the veteran has more recently been diagnosed as 
having lumbar spinal stenosis and degenerative disc disease.  
In effectuating the Board's grant of service connection, the 
low back disorder was characterized by the RO as being 
osteoarthritis of the lumbar spine.  Neither the rating 
decision nor the statement of the case reflects consideration 
of rating schedule criteria applicable to disc pathology.  
Such omission suggests that neither lumbar stenosis nor 
degenerative disc disease is considered to be part and parcel 
of the service-connected low back disorder.  On the other 
hand, the veteran was found entitled to temporary total 
ratings based on hospitalizations primarily for lumbar spinal 
stenosis.  This matter requires clarification, so that the 
veteran's service-connected low back disorder can be properly 
rated.  

In addition, the RO's attention is also directed to the 
Court's recent decision in Fenderson v. West, 12 Vet. App. 
119 (1999), that held in claims dealing with the original 
rating of a service-connected disability, the veteran may be 
assigned separate evaluations for separate periods of time 
based on the facts found in the case.  In other words, the 
veteran is entitled to consideration of "staged ratings" 
regarding the evaluation of his low back disability.  While 
on remand, the RO should determine if the veteran is entitled 
to staged ratings.

Under the circumstances, the undersigned finds that 
additional development is required, and the case is REMANDED 
to the RO for the following action:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers who 
have treated his low back disability from 
August 1998 to the present time.  In the 
event he is able to identify any medical 
records relating to his lumbar spine 
disorder during the period from January 
1992 until August 1998, which are not 
already of record, he should provide the 
names and addresses of the medical care 
providers so that these records may be 
assembled as well.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records.  
Treatment records from any identified VA 
facility should also be obtained.  When 
the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  Once obtained, all records 
must be associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the severity of the veteran's 
service-connected disorder, now 
classified as osteoarthritis of the 
lumbar spine, as well as assist in the 
determination of the extent of the 
service-connected back disorder.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  If the examiner is unable to 
form an opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion can not be 
made.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  The examiner 
must be given a copy of this remand, in 
its entirety.  The examiner must express 
opinions for the record on each of the 
following:

>What is the range of motion in the 
veteran's lumbar spine?  The 
examiner should make clear on the 
examination report what is 
considered the normal range of 
motion for these joints.  

>Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to his service-
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  

>Does pain on motion of the 
veteran's lumbar spine limit 
functional ability during flare-ups 
or when these joints are used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

>Does the veteran's low back exhibit 
muscle spasm, loss of lateral 
motion, osteoarthritis of the lumbar 
spine, listing of the whole spine to 
the opposite side, positive 
Goldthwaite's sign, narrowing or 
irregularity of his lumbar joint 
spaces, or abnormal mobility on 
forced motion?

>Does osteoarthritis of the lumbar 
spine produce any neurological 
symptoms and, if so, describe such 
symptoms?

>To what degree does the veteran's 
lumbar spine disability have an 
effect on the veteran's social and 
industrial capacity?  The degree of 
any social and industrial impairment 
should be specified and a 
description indicating how the 
veteran is impaired should be 
provided.

>Can the symptoms attributable to 
the lumbar spinal stenosis and 
degenerative disc disease be 
distinguished from those 
attributable to osteoarthritis?  If 
so, please so distinguish.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims 
may now be granted.  In this regard, the 
RO should determine if the veteran is 
entitled to "staged" ratings since the 
date of the award of service connection 
for his low back disability.  The RO 
should also make a determination on 
whether lumbar spine stenosis and/or 
degenerative disc disease is part and 
parcel of the already service-connected 
low back disorder.  If necessary, a 
medical opinion should be secured to 
address this question.  In the event that 
either or both are considered to be part 
of the service-connected disorder, 
symptoms attributable thereto should be 
considered in the evaluation.  If not, 
the veteran and his representative should 
be fully apprised of that fact and be 
given the right to appeal.  

5.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case (that includes 
citation to all pertinent legal authority 
and a full discussion of the reasons and 
bases for each determination) and be 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further adjudication.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.


The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




